Exhibit 10.19

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into effective as of November 4, 2015, by and among: [i] ALMOST FAMILY, INC., a
Delaware corporation (“AFI”); [ii] JPMORGAN CHASE BANK, N.A.,  a national
banking association, as Administrative Agent and for itself as a Lender
described in the Credit Agreement defined below (the “Agent”); [iii] BANK OF
AMERICA, N.A., a national banking association, as Syndication Agent and for
itself as a Lender (“BOA”); [iv] FIFTH THIRD BANK, an Ohio banking corporation,
as Documentation Agent and for itself as a Lender (“FTB”); and [v]  REGIONS
BANK,  an Alabama banking corporation for itself as a Lender (“RB”)(Agent, BOA,
FTB and RB are collectively referred to herein as the “Lenders”).  

RECITALS:

A.AFI, Agent and each of the Lenders entered into that certain Credit Agreement
dated as of December 2, 2010 (the “Original Credit Agreement”), as modified by
each of the following: [i] that certain letter agreement dated as of December
10, 2012 (the “Letter Agreement”); [ii] that certain Second Amendment to Credit
Agreement dated as of December 6, 2013 (the “Second Amendment”); and [iii] that
certain Third Amendment to Credit Agreement dated as of February 12, 2015 (the
“Third Amendment”)(the Original Credit Agreement, as modified and amended by the
Letter Agreement, the Second Amendment and the Third Amendment, are collectively
referred to herein as the “Credit Agreement”).  Certain initially capitalized
terms used in this Amendment shall have the respective meanings set forth in the
Credit Agreement unless expressly otherwise defined herein.

B.AFI has informed Agent that it intends to acquire (the “Black Stone
Acquisition”) one hundred percent (100%) of the issued and outstanding shares of
capital stock of Black Stone Home Healthcare, an Ohio corporation (“Black
Stone”), and has requested that Agent and each Lender consent to the Black Stone
Acquisition and that in connection therewith each of the Lenders make an advance
of a Revolving Borrowing as a part of their respective Commitments as described
in the Credit Agreement. 

C.The Credit Agreement contains certain requirements in order for an Acquisition
(such as the Black Stone Acquisition) to be deemed to be a Permitted Acquisition
including (but not limited to) the following (hereinafter collectively referred
to as the “Unfulfilled Conditions”): [i] the personal property assets that are
acquired have been pledged and granted (unless the pledge or grant is prohibited
by Governmental Authority or the provisions of contracts governing the same) as
part of the Collateral (the “Personal Property Pledge Requirement”); [ii] if
Equity Interests of the Target Person have been acquired, the Target Person at
the time such Equity Interests are acquired, must have executed and delivered a
Guaranty Agreement and Agent shall have received an exclusive first priority
pledge and grant of such Equity Interest of the Target Person as part of the
Collateral (the “Guaranty and Pledge of Equity Interest
Requirement”); and [iii] if the Acquisition for which the Acquisition
Consideration paid by the Acquirer exceeds the Acquisition Information Threshold
Amount, AFI shall have furnished the requisite Proforma Acquisition Information
to the Administrative Agent

 

 





--------------------------------------------------------------------------------

 



and each of the Lenders at least ten (10) Business Days  prior to the
consummation of the Acquisition (the “Notice Requirement”).

D.AFI has furnished to Agent the requisite Proforma Acquisition
Information pursuant to that certain Project Knight Transaction Information
Package dated as of October 2015 (the “Transaction Package”).  

E.AFI has informed Agent that, given the timing of the closing of the Black
Stone Acquisition on or about November 3, 2015 (the “Acquisition Closing Date”),
AFI will be unable to fulfill the Personal Property Pledge Requirement or the
Guaranty and Pledge of Equity Interest Requirement, nor will AFI be able to
comply with the Notice Requirement.

F.AFI desires to consummate the Black Stone Acquisition on the Acquisition
Closing Date notwithstanding the Unfulfilled Conditions, and has requested that
Agent and each Lender consent to the Black Stone Acquisition and that in
connection therewith each of the Lenders make an advance of a Revolving
Borrowing on the Acquisition Closing Date as a part their respective Commitments
as described in the Credit Agreement.  

E.Lenders are agreeable, notwithstanding the Unfulfilled Conditions, to consent
to the Black Stone Acquisition, to advance to AFI a Revolving Borrowing for the
purposes set forth in the Transaction Package, and to deem the Black Stone
Acquisition a Permitted Acquisition under the Credit Agreement, so long as AFI
furnishes to Agent the Additional Loan Documents (as defined below) on or before
the Post-Black Stone Acquisition Documents Delivery Date (as defined below).

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, it is hereby agreed as follows:

ARTICLE 1

Amendment to Credit Agreement

AFI and Lenders each hereby agree that, subject to satisfaction of the
conditions stipulated in Article 3 of this Amendment, the Credit Agreement is
hereby modified so that, upon consummation of the Black Stone Acquisition, Black
Stone shall be deemed to be a Subsidiary and added to the Schedule 3.01 attached
to the Third Amendment and made part of the Credit Agreement.  Upon Agent’s
request, AFI shall promptly furnish to Agent a complete, accurate and
current Schedule 3.01 that includes the state of formation, tax identification
number, organizational identification number and the identity of the owners of
all of the Equity Interests of each Subsidiary including Black Stone, in form
and substance satisfactory in all respects to Agent in its sole discretion.  





2

--------------------------------------------------------------------------------

 



ARTICLE 2

Consent, Acknowledgement and Limited Waiver of Agent and Lenders

As evidenced by their respective signatures to this Amendment as set forth
below, but subject to and conditioned upon the fulfillment and satisfaction of
the Conditions to Effectiveness at the time and in the manner set forth below
and the delivery of the Additional Loan Documents described below, Agent and
each of the Lenders hereby: [i] consents to the Black Stone Acquisition; [ii]
waives the provisions of the Credit Agreement relating to the Personal Property
Pledge Requirement, the Guaranty and Pledge of Equity Interest Requirement and
the Notice Requirement only with respect to the Black Stone Acquisition; and
[iii] agrees to make an advance of its portion of a Revolving Borrowing on the
Acquisition Closing Date as a part their respective Commitments as described in
and otherwise in accordance with the Credit Agreement solely for the purposes of
allowing AFI to consummate the Black Stone Acquisition.  From and after the
consummation of the Black Stone Acquisition, notwithstanding the Unfulfilled
Conditions, Agent and each of the Lenders acknowledges and agrees that the Black
Stone Acquisition shall be deemed to be a Permitted Acquisition as described in
the Credit Agreement subject to AFI delivering to Agent and each of the Lenders
the Additional Loan Documents described below.

ARTICLE 3

Conditions to Effectiveness

This Amendment shall become effective when, and only when, Agent shall have
received this Amendment signed by no less than the Required Lenders and AFI and
evidence satisfactory to Agent that the closing of the Black Stone Acquisition
has occurred and, in conjunction therewith, that any Lien encumbering the assets
of Black Stone or any subsidiary of Black Stone that is not a Permitted
Encumbrance has been terminated or will be terminated on the Acquisition Closing
Date, and no Event of Default under the Credit Agreement or under or with
respect to any of the other Loan Documents shall exist at the time AFI makes a
request for the applicable Revolving Borrowing as provided below and in the
Credit Agreement.

ARTICLE 4

Post-Closing Documents

AFI hereby agrees to furnish to Agent on or before December 3, 2015 (the
 “Post-Black Stone Acquisition Documents Delivery Date”), each of the documents
or instruments set forth below (collectively, for purposes of this Amendment,
the “Additional Loan Documents”),  each executed by each of the parties hereto
and the parties thereto where provided, respectively, all of which shall be in
such form and substance satisfactory to Agent and Lenders in all respects in
their sole discretion and upon the satisfaction of all the conditions set forth
in Article 3 shall be deemed part of the “Loan Documents” referred to in the
Credit Agreement:  

A.The Transaction Package and all other documents and information relating
thereto, as may be reasonably requested by Agent or any Lender.



3

--------------------------------------------------------------------------------

 



B.A Guaranty Agreement (the “Black Stone Guaranty Agreement”) entered into by
Black Stone and each subsidiary of Black Stone (collectively, the “Black
Stone Subsidiaries”), containing the absolute, joint and several guarantee of
payment by each of them, respectively, of the Obligations, and which shall be
supplemental to any and each Guaranty Agreement heretofore given by any other
Subsidiary Guarantor.

C.A Pledge of Equity Interests containing the grant to Agent for the ratable
benefit of the Lenders, as part of the Collateral for the Obligations in each
case, by AFI of one hundred percent (100%) of the issued and outstanding shares
of capital stock of Black Stone,  and by Black Stone and the applicable
subsidiaries of Black Stone of all of the Equity Interests of each of the Black
Stone Subsidiaries owned by them (if any), respectively, including delivery, in
conjunction with or promptly following such pledge, of all certificates
evidencing any such ownership and related stock or membership unit powers, as
applicable, endorsed by the entity pledging same.    

D.A security agreement (the “Black Stone Security Agreement”) pursuant to which
Black Stone and each of the Black Stone Subsidiaries shall grant to Agent for
the ratable benefit of the Lenders a continuing first priority security interest
in all of the personal property of each as part of the Collateral for the
Obligations, which Black Stone Security Agreement shall be supplemental to any
other Security Agreement heretofore executed and delivered.    

E.An Incumbency Certificate and Certified Copy of Resolutions for AFI, Black
Stone and each of the Black Stone Subsidiaries, authorizing the execution and
delivery of this Amendment and the other Additional Loan Documents to which each
is a party, respectively, and including a copy of the organization documents for
Black Stone and each of the Black Stone Subsidiaries, and evidence of the valid
existence of each and of AFI. 

F.An opinion of legal counsel to AFI addressed to Agent and each of the Lenders
as to the due authorization, execution, delivery and enforceability of this
Amendment and the Additional Loan Documents by and with respect to AFI, Black
Stone and each of the Black Stone Subsidiaries, and such other matters as Agent
may reasonably request. 

G.Agent and Lenders shall have received such other documents, instruments and
certificates, if any, as Agent may reasonably request to insure the binding
effect in accordance with the terms thereof of the Credit Agreement as modified
by this Amendment, and the Additional Loan Documents.

AFI hereby expressly acknowledges and agrees that failure by AFI to furnish the
Additional Loan Documents to Agent by and no later than the Post-Black Stone
Acquisition Documents Delivery Date or the failure by AFI to use the Revolving
Borrowing funds advanced to AFI by the Lenders for the purposes set forth in the
Transaction Package shall constitute a default by AFI under the Credit Agreement
and under each of the Loan Documents, whereupon Agent and Lenders shall be free
to pursue all of their respective rights and remedies as set forth in the Credit
Agreement and the Loan Documents.

4

--------------------------------------------------------------------------------

 



ARTICLE 5

Representations and Warranties

AFI hereby restates, reaffirms, confirms and incorporates herein by this
reference as of the date first written above each of the representations,
warranties and covenants contained in the Credit Agreement and the other Loan
Documents, as modified by this Amendment, and confirms and agrees that it has no
defenses, offsets or counterclaims with respect thereto.  Without limitation of
the preceding sentence, AFI represents and warrants that: [i] this Amendment has
been executed and delivered by a representative of AFI who is duly authorized to
do so and that this Amendment is valid and binding on AFI; [ii] the Additional
Loan Documents shall be executed and delivered by a representative executed and
delivered by a representative of AFI and each Subsidiary Guarantor that is a
party thereto who is duly authorized to do so and that the same shall be valid
and binding on each; and [iii] this Amendment and each of the Additional Loan
Documents are (and will be) the enforceable obligations of the parties thereto
in accordance with their respective terms.  Without limitation of the forgoing
and excepting only the Unfulfilled Conditions, AFI specifically represents,
warrants and covenants to Agent and each of the Lenders that all of the
conditions and requirements contained in the Credit Agreement and all of the
other Loan Documents for the Black Stone Acquisition to be deemed to be a
Permitted Acquisition as described in the Credit Agreement have been satisfied
or will be satisfied on the Acquisition Closing Date.

ARTICLE 6

Other Provisions

4.1AFI acknowledges and agrees that neither it nor any other party has any
defenses or offsets to the payment of any amount due to Agent or any of the
Lenders under the Credit Agreement or under any of the other Loan Documents and,
further, that neither it nor any other party has any defenses, claims or
counterclaims with respect to the performance of any of the obligations arising
under or in connection with any of the Loan Documents.

4.2AFI hereby agrees to reimburse Agent for all expenses incurred by Agent and
Lenders in connection with the preparation, execution, delivery and performance
of this Amendment, including without limitation for reasonable fees of legal
counsel to Agent.

4.3This Amendment is not intended to be and shall not be deemed to be a novation
of any of the Loan Documents or any part thereof, but rather shall be
supplemental to each of the Loan Documents and shall be entitled to the benefit
of the same priority of each of the Loan Documents, to the maximum extent
permitted by law.  None of the Loan Documents are intended to be released,
altered or changed in any manner except as expressly set forth herein, and such
documents shall continue to be in full force and effect from and after the date
of this Amendment as they were prior to the date hereof

4.4Except as expressly modified by this Amendment, all terms and conditions of
the Credit Agreement and the other Loan Documents shall remain in full force and
effect as they were immediately prior to the execution and delivery of this
Amendment, and those terms and conditions as modified are incorporated herein by
this reference and shall govern this

5

--------------------------------------------------------------------------------

 



Amendment in all respects.    Upon the effectiveness of this Amendment, each
reference in the Credit Agreement and the other Loan Documents to the “Credit
Agreement” shall mean and be deemed a reference to the Credit Agreement as
modified by this Amendment.

4.5This Amendment may not be modified in any respect except in writing signed by
the party charged with such modification.  This Amendment constitutes the final,
complete and exclusive agreement among Agent, Lenders and AFI concerning its
subject matter and neither the Agent, Lenders nor AFI are relying on any oral
agreements or understandings of any nature whatsoever with respect thereto.

4.6This Amendment shall be effective notwithstanding that it is executed in
counterparts, and a facsimile or other reproduction of a signature of any party
to it shall be effective to the same extent as the manual signature of such
party, but such party shall furnish its manually signed signature pages to each
other party promptly upon request of such other party. 

4.7This Amendment shall be governed by and shall construed in accordance with
the laws of the Commonwealth of Kentucky in all respects.

IN TESTIMONY WHEREOF, witness the signatures on behalf of AFI, Agent,  BOA, FTB
and RB, all effective as of the date first above written.

 

 

 

 

 

“AFI”

 

 

 

ALMOST FAMILY, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

/s/ C. Steven Guenthner

 

 

C. Steven Guenthner, President, Principal Financial Officer, Secretary and
Treasurer

 

 

 

 

 

 

 

 

[COUNTERPART SIGNATURE PAGES FOR AGENT AND LENDERS CONTAINED ON THE FOLLOWING
FOUR PAGES]

 





6

--------------------------------------------------------------------------------

 



[COUNTERPART SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT ]

 

 

 

 

 

“AGENT”

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and for itself as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ J. Duffy Baker, Jr.

 

 

(signature)

 

 

 

 

Name:

J. Duffy Baker, Jr.

 

 

(print)

 

 

 

 

Title:

Executive Director

 





7

--------------------------------------------------------------------------------

 



[COUNTERPART SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT ]

 

/s/

 

 

 

“BOA”

 

 

 

BANK OF AMERICA, N.A., as Syndication Agent and for itself as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ E. Mark Hardison

 

 

(signature)

 

 

 

 

Name:

E. Mark Hardison

 

 

(print)

 

 

 

 

Title:

Senior Vice President

 





8

--------------------------------------------------------------------------------

 



[COUNTERPART SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT ]

 

/s/

 

 

 

“FTB”

 

 

 

FIFTH THIRD BANK, as Documentation Agent and for itself as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Vera B. McEvoy

 

 

(signature)

 

 

 

 

Name:

Vera B. McEvoy

 

 

(print)

 

 

 

 

Title:

Vice President

 





9

--------------------------------------------------------------------------------

 



[COUNTERPART SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT ]

 

 

 

 

 

“RB”

 

 

 

REGIONS BANK, for itself as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph A. Miller

 

 

(signature)

 

 

 

 

Name:

Joseph A. Miller

 

 

(print)

 

 

 

 

Title:

Managing Director

 

10

--------------------------------------------------------------------------------